If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                    revision until final publication in the Michigan Appeals Reports.




                             STATE OF MICHIGAN

                              COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      January 20, 2022
                 Plaintiff-Appellee,

v                                                                     No. 355549
                                                                      Wayne Circuit Court
DEMETRIUS TROY BRADLEY,                                               LC No. 15-000373-01-FC

                 Defendant-Appellant.


Before: GADOLA, P.J., and MARKEY and MURRAY, JJ.

PER CURIAM.

        Defendant appeals by delayed leave granted1 the order denying his motion for relief from
judgment.2 Defendant was charged with first-degree premeditated murder, MCL 750.316; assault
with intent to commit murder, MCL 750.83; felon in possession of a firearm (felon-in-possession),
MCL 750.224f; and possession of a firearm during the commission of a felony (felony-firearm),
MCL 750.227b. His first trial was declared a mistrial when the jury was unable to reach a verdict.
On retrial, defendant was acquitted of first-degree murder and the lesser included offense of
second-degree murder, MCL 750.317, but was convicted of assault with intent to murder, felony-
firearm, and felon-in-possession. Defendant was sentenced as a second-offense habitual offender,
MCL 769.10, to concurrent prison terms of 35 to 55 years for the assault conviction, and one to
five years for the felon-in-possession conviction, to be served consecutively to a two-year term of
imprisonment for the felony-firearm conviction.




1
 People v Bradley, unpublished order of the Court of Appeals, entered March 29, 2021 (Docket
No. 355549).
2
    There are three prior related appeals originating from the same trial court case number.


                                                  -1-
       On appeal, defendant argues the trial court erred when it assigned 100 points to Offense
Variable (OV) 3, MCL 777.33, because the trial court improperly considered defendant’s acquitted
conduct when it scored OV 3. We affirm.

                                        I. BACKGROUND

         The factual background of this case was explained in the opinion addressing defendant’s
initial appeal to this Court:

               On December 18, 2014, Larnell Fleming and his friend, John Petty, were
       driving to a nightclub in Fleming’s van when another vehicle began following them.
       The front seat passenger in the other vehicle leaned out the window and began firing
       a gun at the van. Fleming sped away with the other vehicle in pursuit. Fleming
       lost control of his van and crashed into another car. Fleming survived, but Petty
       was ejected from the van and died from internal injuries. Fleming identified
       defendant as the shooter, and at the time of defendant’s arrest, an explosives-
       detection dog alerted on the coat that he had been wearing, indicating the presence
       of “some sort of explosive residue” on the coat. In a recorded police interview,
       defendant initially denied having been in the car. Later in the interview, defendant
       admitted that he was in the car but asserted that he was in the back seat and did not
       fire any shots. [People v Bradley, unpublished per curiam opinion of the Court of
       Appeals, issued August 15, 2017 (Docket No. 331146), p 1.]

         After defendant was sentenced, he appealed his judgment of sentence, arguing he received
ineffective assistance of counsel, and the trial court improperly assessed several OVs, including
OV 3, and admitted inadmissible evidence. This Court affirmed defendant’s convictions. Bradley,
unpub op at 6. After this Court’s decision, defendant moved, in the trial court, for relief from
judgment. The trial court denied defendant’s motion, and he sought leave to appeal with this Court,
but the application was denied. People v Bradley, unpublished order of the Court of Appeals,
entered April 17, 2020 (Docket No. 352376). Defendant’s application for leave to appeal was
likewise denied by the Supreme Court. People v Bradley, 506 Mich 962; 950 NW2d 724 (2020).
After People v Beck, 504 Mich 605; 939 NW2d 213 (2019), was decided, defendant again moved
for relief from judgment, arguing Beck applied and the trial court’s assessment of points for OV 3
was contrary to Beck. Defendant was denied relief in the trial court.

                                  II. STANDARD OF REVIEW

        This Court “review[s] de novo the trial court’s interpretation of the statutory sentencing
guidelines.” People v Dumback, 330 Mich App 631, 637; 950 NW2d 493 (2019), citing People v
Babcock, 469 Mich 247, 253; 666 NW2d 231 (2003). Construction of the sentencing guidelines
requires this Court to apply rules of statutory interpretation. People v Savage, 327 Mich App 604,
617; 935 NW2d 69 (2019). “ ‘[This Court’s] goal in interpreting a statute is to ascertain and give
effect to the intent of the Legislature . . . . If the statute’s language is clear and unambiguous, we
assume that the Legislature intended its plain meaning and we enforce the statute as written.’ ”
Dumback, 330 Mich App at 637, quoting People v Hardy, 494 Mich 430, 439; 835 NW2d 340
(2013).



                                                 -2-
         This Court reviews for clear error the trial court’s factual determinations at sentencing and
“review[s] de novo whether the factual determinations were sufficient to assess points under [an]
OV.” People v Schrauben, 314 Mich App 181, 196; 886 NW2d 173 (2016); see also People v
Bailey, 330 Mich App 41, 60; 944 NW2d 370 (2019). “Clear error exists when the reviewing court
is left with a definite and firm conviction that a mistake was made.” People v Blevins, 314 Mich
App 339, 348-349; 886 NW2d 456 (2016). In addition, “[t]he retroactivity of a court’s ruling
presents an issue of law that [this Court] reviews de novo.” People v Maxson, 482 Mich 385, 387;
759 NW2d 817 (2008).

                                           III. DISCUSSION

       Defendant contends the trial court erred in assessing 100 points for OV 3, as it was based
upon a finding that Petty was killed as a result of a chain of events initiated by defendant.

       “Offense variables are properly scored by reference only to the sentencing offense except
when the language of a particular offense variable statute specifically provides otherwise.” People
v McGraw, 484 Mich 120, 135; 771 NW2d 655 (2009). OV 3 concerns physical injury to a victim.
MCL 777.33(1). In assessing points for OV 3, a trial court must analyze the circumstances of the
case and assign the highest point value that applies to a defendant’s situation. People v Houston,
473 Mich 399, 401; 702 NW2d 530 (2005); MCL 777.33(1). MCL 777.33 provides for the
assessment of points:

               (1) Offense variable 3 is physical injury to a victim. Score offense variable
        3 by determining which of the following subdivisions apply and by assigning the
        number of points attributable to the applicable subdivision that has the highest
        number of points:

                        (a) A victim was killed                             100 points.

                                                 *   *     *

                (2) All of the following apply to scoring offense variable 3:

                                                 *   *     *

                       (b) Score 100 points if death results from the commission of a crime
                and homicide is not the sentencing offense. [MCL 777.33(1)(a); MCL
                777.33(2)(b).]

        Defendant argues that under Beck, 504 Mich at 626, the trial court’s assessment of points
for OV 3 was in error. Although the trial court appeared to assume, without deciding, that Beck
applied to this case, it does not. It is true that Beck, “is to be applied retroactively to all cases, state
or federal, pending on direct review or not yet final.” People v Beesley, ___ Mich App ___, ___;
___ NW2d ___ (2021) (Docket No. 348921); slip op at 7 n 4. However, defendant was sentenced
on December 4, 2015, and his sentence was affirmed by this Court on August 15, 2017, which was
before Beck was decided. Bradley, unpub op at 6. Moreover, defendant challenged the trial court’s
assessment of OV 3 in that direct appeal. Since this case was final before Beck was decided, Beck
cannot be retroactively applied in this instance. Beesley, ___ Mich App at ___; slip op at 7 n 4.


                                                     -3-
        Even if Beck applied retroactively, the trial court properly considered defendant’s conduct
underlying the assault with intent to murder, felon-in-possession, and felony-firearm charges, not
the acquitted conduct. Under Beck, “when a jury has specifically determined that the prosecution
has not proven beyond a reasonable doubt, that a defendant engaged in certain conduct, the
defendant continues to be presumed innocent.” Beck, 504 Mich at 627. “[C]onduct that is
protected by the presumption of innocence may not be evaluated using the preponderance-of-the-
evidence standard without violating due process.” Id. In applying Beck’s holding and reasoning,
this Court has determined, “sentencing court[s] may not rely even in part on acquitted conduct
when imposing a sentence[,]” but sentencing courts do not “violate that principle by considering
the entire res gestae of an acquitted offense.” People v Stokes, 333 Mich App 304, 310; 963 NW2d
643 (2020). Additionally, “Beck does not preclude a sentencing court from generally considering
the time, place, and manner in which an offense of which a defendant has been convicted is
committed.” Id. at 311. Indeed “Beck expressly permits trial courts to consider uncharged conduct
and any other circumstances or context surrounding the defendant or the sentencing offense.”
Beesley, ___ Mich App at ___; slip op at 7.

        As noted, a trial court may assess 100 points for OV 3 if “death results from the commission
of a crime and homicide is not the sentencing offense.” MCL 777.33(2)(b). Defendant incorrectly
argues the trial court erred when it considered any of the events that occurred before Fleming
crashed the vehicle, because that conduct relates to the first-degree murder charge, of which
defendant was acquitted. Defendant was acquitted of first-degree murder and the lesser included
offense of second-degree murder, but was convicted of felon-in-possession, felony-firearm, and
assault with intent to commit murder. Those acquittals did not preclude the trial court from
considering defendant’s status as a felon-in-possession, or his shooting at the vehicle before the
accident, and the resulting death of Petty, in assessing points for OV 3.

        Under Stokes, a court may consider the time, place, and manner in which an offense that
defendant was convicted of was committed without violating Beck. Stokes, 333 Mich App at 311.
Here, the trial court did not consider the first-degree murder charge in its assessment of points for
OV 3, as the trial court only considered whether homicide was the sentencing offense and whether
a death resulted from the commission of a crime, and found Petty’s death resulted from “the
commission of [defendant’s] assault on Mr. Fleming with the intent to murder him.” In analyzing
defendant’s actions that occurred before the motor vehicle accident, the trial court properly
considered the time, place, and manner in which an offense that defendant was convicted of was
committed, not defendant’s acquitted conduct. At sentencing, the trial court did not mention
defendant’s first-degree murder charge in its assessment of points for OV 3, instead noting
“[Petty’s] death resulted from the commission of the crimes involving weapons.” Indeed, the trial
court explicitly found “there is sufficient evidence on the record that the use of the firearm in this
case resulted in death.” Thus, the trial court did not err when it assessed 100 points for OV 3.

       Affirmed.



                                                              /s/ Michael F. Gadola
                                                              /s/ Jane E. Markey
                                                              /s/ Christopher M. Murray


                                                 -4-